DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 21-26 in the reply filed on April 26, 2021 is acknowledged.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 1, the Examiner notes that the phrase “configured to” is an intended use limitation that does not impart any structural features to the components of the device.  As such, “configured to” will not be read as an intended use limitation, which is not given patentable weight in claims directed to a device.
For claims 2 and 3, the Examiner notes that the claimed “plurality of vessels” are not structural features of the device, but instead represent the material worked upon by the claimed device (see MPEP 2115).

For claim 12, the phrase “associated with” is unclear as the metes and bounds of “associated” cannot be determined from the claim.  The claim does not provide any indications of how the collection containers are associated with a chute.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 7, it is unclear what structure Applicant regards as the positioning bar. The instant specification recites a positioning bar (paragraphs 0043, 0088, 0089 of pre-grant publication), but does not point to any structures in the drawings that correspond to the positioning bar.  As such, the Examiner is unable to determine which structures correspond to the claimed positioning bar.  For the purposes of examination, the Examiner will interpret any structure that aids the alignment of the claimed alignment components as the positioning bar.
For claim 12, the phrase “associated with” unclear as the metes and bounds of “associated” cannot be determined from the claim.  The claim does not provide any indications of how the collection containers are associated with a chute.  For the purposes of examination, the Examiner will regard any collection container as being associated with a chute.  Also, the Examiner is unable to determine what Applicant regards as a sorting parameter.  It is unclear if the sorting parameter is a structural feature of the collection container, or if the sorting parameter is a part of, or contained within a vessel or a plurality of vessels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 11-13, and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al., (US 2011/0124028).
For claims 1, 12, and 24, Robinson et al., teach an automated microbial detection apparatus comprising a loading station (collection bank, paragraph 0080, figure 13 #302) wherein the loading station comprises a tumbler device having a plurality of alignment components (paragraph0087, figure 16 #’s 330, 332), a plurality of encasing panels adjacent the alignment components (figure 16, side panels adjacent #332), a plurality of holding structures (collection containers, paragraph 0096, figures 21B, 26, 27A #600), and a housing (support structure, paragraph 0052, figure 1 #100).  With respect to claims 12 and 24, the claims are being 
For claims 2 and 3, Robinson et al., teach a plurality of specimen containers (vessels, paragraph 0061).  The Examiner notes that the claimed vessels are not components of the claimed system, but instead represent the material worked upon by the system (see MPEP 2115).  As such, the claimed vessels are not given patentable weight.
For claim 4, Robinson et al., teach the alignment components orienting the specimen containers from a horizontal to a vertical position (paragraph 0087).
For claim 6, Robinson et al., teach a plurality of racks (container shelf, paragraph 0057, figure 5A #602) having a plurality of ports (slots, paragraph 0057) for holding specimen containers.
For claim 7, Robinson et al., teach a positioning bar (figure 16, structure directly below tapered edge labeled #334).  The Examiner notes that claim 7 is being read in light of the rejection under 35 U.S.C. 112(b) wherein the Examiner is unable to determine what Applicant regards as the claimed positioning bar as the specification does not identify a specific structure that is the claimed positioning bar.
For claim 8, Robinson et al., teach a v-shaped groove (paragraph 0123, figure 27A #862) which reads on the claimed connector tube.
For claim 11, Robinson et al., teach a visual prompt (indicator light, paragraph 0063).
For claim 13, Robinson et al., teach the device being modular (paragraph 0143). 
For claim 21, Robinson et al., teach the encasing panels and alignment components forming a chute to funnel the specimen containers (paragraph 0087).
For claim 22, Robinson et al., teach the chutes orienting the specimen containers from a horizontal to a vertical position (paragraph 0087).
For claim 23, Robinson et al., teach the holding structures being portable (paragraph 0046).
For claim 25, Robinson et al., teach the loading section comprising a cover (paragraph 0080, figure 17 #300).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., (US 2011/0124028) in view of Kokawa et al., (US 2009/0129990).
Regarding claim 10, Robinson et al., do not teach a collection container comprising an RFID tag.
Kokawa et al., teach a rack for sample containers for a chemical analyzer wherein the sample container rack comprises an RFID tag (paragraph 0091).  Kokawa et al., teach that it is advantageous to provide an RFID tag as a means of allowing directional finding of a particular sample container in its position in the sample rack (paragraph 0091).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robinson et al., to utilize an RFID tag on the collection containers in order to provide for directional finding of a particular sample container in its position in the sample rack as taught by Kokawa et al.
Allowable Subject Matter
Claims 5, 9 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a plurality of alignment components and encasing panels arranged as recited in claims 5 and 9.  Additionally, the prior art of record does not teach a system as recited in claim 1 further comprising gull wing doors as a cover for the collection bank.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798